EXHIBIT 10.2
     AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
dated as of November 25, 2009 (this “Amendment”) among CMC RECEIVABLES, INC.
(the “Seller”), COMMERCIAL METALS COMPANY (the “Servicer”), LIBERTY STREET
FUNDING LLC (“Liberty”), GOTHAM FUNDING CORPORATION (“Gotham”, and together with
Liberty, the “Buyers”), THE BANK OF NOVA SCOTIA (“Scotia”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”, and together with Scotia,
the “Managing Agents”) and THE BANK OF NOVA SCOTIA, as Administrative Agent (the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to a Second Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2008 (as from time to time amended
prior to the date hereof, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
     The parties hereto agree that, effective as of November 25, 2009:

  (a)   The definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “December 18,
2009” set forth therein with the date “November 24, 2010”.     (b)   The
definition of “Expiration Date” set forth in Section 1.01 of the RPA shall be
amended by replacing the date “ December 18, 2009” set forth therein with the
date “November 24, 2010”.     (c)   The definition of “Liquidity Agreements” set
forth in Section 1.01 of the RPA shall be amended to read in its entirety as
follows:         ““Liquidity Agreements” shall mean (i) with respect to Gotham,
(a) the Liquidity Agreement dated as of April 1, 1994 between Gotham and BTMU,
and (b) the Asset Purchase Agreement dated as of

 



--------------------------------------------------------------------------------



 



      November 25, 2009 between Gotham and BTMU, and (ii) with respect to
Liberty, the Liquidity Asset Purchase Agreement dated as of November 25, 2009
between Liberty and Scotia, as each may from time to time be amended,
supplemented, modified, replaced or superseded.”     (d)   Section 1.01 of the
RPA shall be amended to add the following definitions in proper alphabetical
order:         ““Cash and Cash Equivalents” means (a) cash, (b) marketable
obligations issued or unconditionally guaranteed by the government of the United
States of America or issued by any of its agencies and backed by the full faith
and credit of the United States of America, in each case maturing within one
year from the date of acquisition (and investments in mutual funds investing
primarily in those obligations); (c) short-term investment grade domestic and
eurodollar certificates of deposit or time deposits that are fully insured by
the Federal Deposit Insurance Corporation or are issued by commercial banks
having combined capital, surplus, and undivided profits of not less than
$100,000,000 (as shown on its most recently published statement of condition);
(d) commercial paper and similar obligations rated “P-1” or “P-2” by Moody’s; or
“A-1+”, “A-1” or “A-2” by S&P; (e) readily marketable tax-free municipal bonds
of a domestic issuer rated “Aaa” by Moody’s or “AAA” by S&P, and maturing within
one year from the date of issuance (and investments in mutual funds investing
primarily in those bonds); (f) money market mutual funds or similar obligations
rated Aaa by Moody’s or AAA by S&P; and (g) demand deposit accounts maintained
in the ordinary course of business.”         ““Liquidity” means, for the Company
and its Subsidiaries, as of any date, the sum of (a)(i) Cash and Cash
Equivalents as of such date and (ii) the aggregate Purchase Availability Amount
of Liberty and Gotham hereunder, minus (b) then-outstanding “Loans” under, and
as defined in, that certain Second Amended and Restated Credit Agreement, dated
as of November 25, 2009, among the Company, as borrower, Bank of America, N.A.,
as administrative agent, and the financial institutions party thereto, as
lenders (as the same may be renewed, extended, amended or restated from time to
time).”         ““Subsidiary” of a Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time

 



--------------------------------------------------------------------------------



 



      beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.”     (e)   Section 9.03 of the RPA shall be amended to add the following
clause at the end thereof as a new clause (r):         “(r) Liquidity. For the
period from and after November 25, 2009 to and including May 31, 2010, the
Servicer shall maintain Liquidity of at least $300,000,000 at all times during
such period unless the most recent financial statements and certificates
delivered during such period pursuant to the requirements of Section 9.03(a) or
(b), as the case may be, indicate that the Interest Coverage Ratio for the
then-most recently concluded period of four consecutive fiscal quarters is at
least 2.50 to 1.00.”     (f)   Section 9.04(d) and Section 9.04(e) of the RPA
shall be amended to read in their entirety as follows:         “(d) Interest
Coverage Ratio. Permit the Interest Coverage Ratio to be less than (a) 1.50 to
1.00 at any time during the period from and including November 25, 2009 through
and including May 31, 2010, and (b) 2.50 to 1.00 at any time after May 31, 2010.
      (e) Debt to Capitalization Ratio. Permit the Debt to Capitalization Ratio
to be greater than 0.60 to 1.00 at any time.”     (g)   Exhibit F to the RPA
shall be amended by replacing it in its entirety with Annex A attached hereto.

SECTION 3. RENEWAL FEE

  (a)   The Seller agrees to pay to Scotia as Managing Agent on behalf of
Liberty a non-refundable, fully-earned fee (the “Liberty Renewal Fee”) in an
amount equal to $50,000. The Liberty Renewal Fee shall be payable on or prior to
the date of this Amendment.     (b)   The Seller agrees to pay to BTMU as
Managing Agent on behalf of Gotham a non-refundable, fully-earned fee (the
“Gotham Renewal Fee”) in an amount equal to $50,000. The Gotham Renewal Fee
shall be payable on or prior to the date of this Amendment.     (c)   For the
avoidance of doubt, the failure of the Seller to pay the Liberty Renewal Fee
and/or the Gotham Renewal Fee in accordance with the foregoing paragraphs of
this Section 3 shall constitute a Termination Event for all purposes of the RPA
and the other Purchase Documents, and, in the event of any such failure, the

 



--------------------------------------------------------------------------------



 



      Administrative Agent, the Buyers and the Managing Agents shall be entitled
to exercise all of their respective rights and remedies set forth in the RPA.

SECTION 4. GOVERNING LAW
     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK INCLUDING ITS CONFLICTS OF LAWS RULES.
SECTION 5. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 6. CONFIRMATION OF AGREEMENT
     Each of the parties to the RPA agree that, except as amended or waived
hereby, the RPA continues in full force and effect. The Seller and the Servicer
hereby represent and warrant that, after giving effect to the effectiveness of
this Amendment, their respective representations and warranties contained in the
RPA are true and correct in all material respects upon and as of the date hereof
with the same force and effect as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date). All references in any Purchase Document to the RPA on and after the date
hereof shall be deemed to refer to the RPA as amended hereby.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the date first above written.

                      CMC RECEIVABLES, INC.,
as Seller       COMMERCIAL METALS COMPANY,
as Servicer    
 
                   
By:
  /s/ Louis A. Federle       By:   /s/ Murray R. McClean    
 
                   
 
  Name: Louis A. Federle           Name: Murray R. McClean    
 
  Title: Treasurer           Title: President and Chief Executive Officer    
 
                    THE BANK OF NOVA SCOTIA,
as Managing Agent and Administrative Agent       LIBERTY STREET FUNDING LLC,
as Buyer    
 
                   
By:
  /s/ Michael Eden       By:   /s/ Jill A. Russo    
 
                   
 
  Name: Michael Eden           Name: Jill A. Russo    
 
  Title: Director           Title: Vice President    
 
                    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Managing Agent       GOTHAM FUNDING CORPORATION,
as Buyer    
 
                   
By:
  /s/ Aditya Reddy       By:   /s/ Frank B. Bilotta    
 
                   
 
  Name: Aditya Reddy           Name: Frank B. Bilotta    
 
  Title: VP & Manager           Title: President    

Signature Page to RPA Extension Amendment
November 2009
SK 26326 0001 1045823

 



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed to by:            
 
                STRUCTURAL METALS, INC., d/b/a
CMC STEEL TEXAS       SMI STEEL, INC., d/b/a
CMC STEEL ALABAMA
 
               
By:
  /s/ Murray R. McClean       By:   /s/ Murray R. McClean
 
               
 
  Authorized Signatory           Authorized Signatory
 
                OWEN ELECTRIC STEEL COMPANY OF
SOUTH CAROLINA, d/b/a CMC
STEEL SOUTH CAROLINA       CMC STEEL FABRICATORS, INC.,
d/b/a CMC JOIST
 
               
By:
  /s/ Murray R. McClean       By:   /s/ Murray R. McClean
 
               
 
  Authorized Signatory           Authorized Signatory
 
                HOWELL METAL COMPANY,
d/b/a CMC HOWELL METAL            
 
               
By:
  /s/ Murray R. McClean            
 
               
 
  Authorized Signatory            

 